Citation Nr: 1507022	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-20 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease and lumbar degenerative joint disease with right leg sciatica symptoms (claimed as lower back), to include as due to the service-connected disabilities and the medications required for the service-connected disabilities.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux), to include as due to the service-connected disabilities and the medications required for the service-connected disabilities.

3.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as due to the service-connected disabilities and the medications required for the service-connected disabilities.

4.  Entitlement to service connection for a heart disorder (claimed as sinus bradycardia and pericardial heart condition), to include as due to the service-connected disabilities and the medications required for the service-connected disabilities.

5.  Entitlement to service connection for obstructive sleep apnea, to include as due to the service-connected disabilities and the medications required for the service-connected disabilities.

6.  Entitlement to service connection for erectile dysfunction, to include as due to the service-connected disabilities and the medications required for the service-connected disabilities.

7.  Entitlement to an initial compensable disability rating for status post fracture of the 5th metatarsal of the left foot.

8.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(k) (West 2014) based upon loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 1991.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his August 2012 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  In a subsequent January 2015 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

Following the most recent readjudication of the claims by the Agency of Original Jurisdiction (AOJ) in the April 2013 Supplemental Statement of the Case (SSOC), additional evidence was added to the claims file and was not reviewed by the AOJ.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in July 2013.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record in a January 2015 statement on the Veteran's VBMS paperless claims file, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, regarding the lumbar spine disorder, GERD, and obstructive sleep apnea claims, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing secondary service connection for this claim.  38 C.F.R. § 3.310 (2014).  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159 (2014).  

Second, the most recent VA treatment records in the claims file are dated from April 2014 and are from the VA Medical Center (VAMC) in Tampa, Florida.  As the claims are being remanded for other reasons, upon remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  Additionally, upon remand, the Veteran's private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the Veteran is currently service-connected for posttraumatic stress disorder (PTSD) with adjustment disorder and major depressive disorder, bilateral hearing loss, status post stab wound of the left neck, tinnitus, degenerative joint disease of the left knee, status post fracture of the 5th metatarsal of the left foot, and chronic perennial rhinitis.  The Veteran's representative, in the January 2015 Informal Hearing Presentation (IHP) argued that the disorders currently on appeal were caused by or aggravated by his service-connected disabilities, to include the medications taken for these service-connected disabilities.  The recent VA and private treatment records document current diagnoses of the disorders on appeal.  The Veteran was afforded a VA examination for his lumbar spine disorder and GERD in January 2009, but the VA examiner did not provide a medical opinion regarding secondary service connection.  The Veteran has not been afforded VA examinations for the remaining disorders on appeal.  Thus, to date, VA medical opinions regarding the disorders currently on appeal and secondary service connection have not been obtained.  38 C.F.R. §§ 3.303, 3.310 (2014).  A direct nexus medical opinion is also needed for the obstructive sleep apnea, as the Veteran submitted March 2010 and August 2010 buddy statements that attest to the Veteran's in-service sleep problems.  38 C.F.R. § 3.303.  Therefore, the Board finds that VA examinations and medical opinions are required to determine the nature and etiology of the disorders currently on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Fourth, the Veteran was last afforded a VA examination to determine the severity of his service-connected left foot disability in January 2009.  The January 2009 examination was for the purpose of establishing service connection, which has now been established.  Further, that examination is now over six years old.  In the January 2015 IHP, the Veteran's representative requested a new VA examination.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that the January 2009 VA examination is inadequate to assess the Veteran's current level of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected left foot disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Veteran is hereby notified that it is his responsibility to report for all examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Finally, since the SMC claim may be affected by the development noted above (particularly the erectile dysfunction claim), the Board's decision as to this claim will be held in abeyance pending the outcome of that development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate the claims of entitlement to service connection for a lumbar spine disorder, GERD, and obstructive sleep apnea, to include informing the Veteran of the requirements for establishing secondary service connection under 38 C.F.R. § 3.310.  

2.  Obtain all pertinent VA outpatient treatment records from the VAMC in Tampa, Florida, since April 2014 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Update and obtain all of the Veteran's recent and pertinent private treatment records that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current lumbar disc disease and lumbar degenerative joint disease with right leg sciatica symptoms.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current lumbar disc disease and lumbar degenerative joint disease with right leg sciatica symptoms was caused by any of his service-connected disabilities, to include the medications taken for the service-connected disabilities?  

b) Is it at least as likely as not that the Veteran's current lumbar disc disease and lumbar degenerative joint disease with right leg sciatica symptoms was aggravated (permanently worsened beyond the normal progression) by any of his service-connected disabilities, to include the medications taken for the service-connected disabilities?

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current GERD.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current GERD was caused by any of his service-connected disabilities, to include the medications taken for the service-connected disabilities?  

b) Is it at least as likely as not that the Veteran's current GERD was aggravated (permanently worsened beyond the normal progression) by any of his service-connected disabilities, to include the medications taken for the service-connected disabilities?

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current hypertension.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current hypertension was caused by any of his service-connected disabilities, to include the medications taken for the service-connected disabilities?

b) Is it at least as likely as not that the Veteran's current hypertension was aggravated (permanently worsened beyond the normal progression) by any of his service-connected disabilities, to include the medications taken for the service-connected disabilities?

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

7.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current heart disorder, to include coronary artery disease and mitral valve disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current heart disorder, to include coronary artery disease and mitral valve disorder, was caused by any of his service-connected disabilities, to include the medications taken for the service-connected disabilities?
b) Is it at least as likely as not that the Veteran's current heart disorder, to include coronary artery disease and mitral valve disorder, was aggravated (permanently worsened beyond the normal progression) by any of his service-connected disabilities, to include the medications taken for the service-connected disabilities?

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

8.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current obstructive sleep apnea.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current obstructive sleep apnea is related to his active military service?  In forming this opinion, the examiner should consider the March 2010 and August 2010 buddy statements describing the Veteran gasping for air, choking, and snoring during his active duty sleep.

b) Is it at least as likely as not that the Veteran's current obstructive sleep apnea was caused by any of his service-connected disabilities, to include the medications taken for the service-connected disabilities?

c) Is it at least as likely as not that the Veteran's current obstructive sleep apnea was aggravated (permanently worsened beyond the normal progression) by any of his service-connected disabilities, to include the medications taken for the service-connected disabilities?

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

9.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current erectile dysfunction.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current erectile dysfunction was caused by any of his service-connected disabilities, to include the medications taken for the service-connected disabilities?

b) Is it at least as likely as not that the Veteran's current erectile dysfunction was aggravated (permanently worsened beyond the normal progression) by any of his service-connected disabilities, to include the medications taken for the service-connected disabilities?

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

10.  After obtaining the above records, provide the Veteran with an appropriate VA examination to determine the severity of his service-connected status post fracture of the 5th metatarsal of the left foot.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  Provide the VA examiner with the claims file to review.

The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 5284.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  Specifically, the examiner is asked to state whether the service-connected status post fracture of the 5th metatarsal of the left foot is moderate, moderately severe, severe, and/or results in actual loss of use of the foot.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

11.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






